NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



GIGI GALASSO,                           )
                                        )
             Appellant,                 )
                                        )
v.                                      )    Case No. 2D17-1558
                                        )
MANUEL ARAUJO DIAZ and STATE            )
FARM MUTUAL AUTOMOBILE                  )
INSURANCE COMPANY, a foreign            )
profit corporation,                     )
                                        )
             Appellees.                 )
                                        )

Opinion filed February 16, 2018.

Appeal from the Circuit Court for
Hillsborough County; Claudia R. Isom,
Judge.

Shaun M. Cummings and Thomas D.
Roebig, Florin|Roebig, P.A., Palm
Harbor, for Appellant.

Elizabeth K. Russo of Russo Appellate
Firm, P.A., Miami, for Appellees.


PER CURIAM.

             Affirmed.


VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.